 
EXHIBIT 10.1

 

C  O  N  S  U  L  T  I  N  G    A  G  R  E  E  M  E  N   T



AGREEMENT made as of the 11th day of March by and between CHINA TEL GROUP INC.,
maintaining its principal offices at  8105 Irvine Center Drive Suite 800 Irvine,
CA 92618 (hereinafter referred to as "CHINATEL") and STRATEGIC PARTNERS
CONSULTING, LLC maintaining his principal offices at 58 Autumn Lane Bristol, NH
03222 (hereinafter referred as "STRATEGIC").




W I T N E S S E T H:


WHEREAS, STRATEGIC is engaged in the business of financial consulting services
and has knowledge, expertise and personnel to render the requisite services to
CHINATEL; and


WHEREAS, CHINATEL is desirous of retaining STRATEGIC for the purpose of
obtaining these services so as to better, more fully and more effectively
present itself in the financial services community.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, it is agreed as follows:


I. Engagement of STRATEGIC.  CHINATEL herewith engages STRATEGIC and STRATEGIC
agrees to render to CHINATEL financial consulting services which would include
evaluating various business strategies and recommending changes where
appropriate and also critically evaluate CHINATEL’s performance in view of its
corporate planning and business objectives.


A.           The consulting services to be provided by the STRATEGIC shall
include, but are not limited to, the development, implementation and maintenance
of a sound financial advisory strategy which would include:


1. Corporate Planning--(a) develop an in-depth familiarization with CHINATEL's
business objectives and bring to its attention potential or actual opportunities
which meet those objectives or logical extensions thereof, (b) alert the
CHINATEL to new or emerging high potential forms of production and distribution
which could either be acquired or developed internally, (c) comment on
CHINATEL's corporate development including such factors as position in
competitive environment, financial performances vs. competition, strategies,
operational viability, etc., and (d) identify prospective suitable merger or
acquisition candidates for the CHINATEL, perform appropriate diligence
investigations with respect thereto, advise the CHINATEL with respect to the
desirability of pursuing such candidates, and assist the CHINATEL in any
negotiations which may ensue there from.


B. The services to be rendered by STRATEGIC to the CHINATEL shall under NO
circumstances include the following:


1.  Any activities which could be deemed by the Securities and Exchange
Commission to constitute investment banking or any other activities required
by  STRATEGIC to be registered as a broker-dealer under the Securities Act of
1934.


2.  Any activities which could be deemed to be in connection with the offer or
sale of securities in a capital-raising transaction.

 
-1-

--------------------------------------------------------------------------------

 

C.           CHINATEL acknowledges that STRATEGIC will devote such time as is
reasonably necessary to perform the services for CHINATEL, having due regard for
STRATEGIC's commitments and obligations to other businesses for which it
performs consulting services.




II. Compensation and Expense Reimbursement.


A.           CHINATEL will pay  STRATEGIC, as compensation for the services
provided for in this Agreement and as reimbursement for expenses incurred by
STRATEGIC on CHINATEL's behalf, in the manner set forth in Schedule A annexed to
this Agreement which Schedule is incorporated herein by reference.


Term and Termination.  This Agreement shall be for a period of six months
commencing March 11th, 2009 and terminating September 11th, 2009.


Treatment of Confidential Information.   STRATEGIC shall not disclose, without
the consent of CHINATEL, any financial and business information concerning the
business, affairs, plans and programs of CHINATEL which are delivered by
CHINATEL to STRATEGIC in connection with  STRATEGIC's services hereunder,
provided such information is plainly and prominently marked in writing by
CHINATEL as being confidential (the "Confidential Information").  That STRATEGIC
will not be bound by the foregoing limitation in the event (i) the Confidential
Information is otherwise disseminated and becomes public information or (ii)
that STRATEGIC is required to disclose the Confidential Informational pursuant
to a subpoena or other judicial order.


Indemnification by CHINATEL as to information provided to STRATEGIC.  CHINATEL
acknowledges that STRATEGIC, in the performance of its duties, will be required
to rely upon the accuracy and completeness of information supplied to it by
CHINATEL's officers, directors, agents and/or employees.  CHINATEL agrees to
indemnify, hold harmless and defend STRATEGIC, its officers, agents and/or
employees from any proceeding or suit which arises out of or is due to the
inaccuracy or incompleteness of any material or information supplied by CHINATEL
to STRATEGIC.


Independent Contractor.  It is expressly agreed that STRATEGIC is acting as an
independent contractor in performing its services hereunder.  CHINATEL shall
carry no workers compensation insurance or any health or accident insurance on
STRATEGIC or consultant's employees. CHINATEL shall not pay any contributions to
social security, unemployment insurance, Federal or state withholding taxes nor
provide any other contributions or benefits which might be customary in an
employer-employee relationship.


Assignment.  This Agreement may be assigned all or in part by STRATEGIC without
the written consent of the other party.


Notices.  Any notice to be given by either party to the other hereunder shall be
sufficient if in writing and sent by registered or certified mail, return
receipt requested, addressed to such party at the address specified on the first
page of this Agreement or such other address as either party may have given to
the other in writing.


Entire Agreement.  The within agreement contains the entire agreement and
understanding between the parties and supersedes all prior negotiations,
agreements and discussions concerning the subject matter hereof.

 
-2-

--------------------------------------------------------------------------------

 

Modification and Waiver.  This Agreement may not be altered or modified except
by writing signed by each of the respective parties hereof.  No breach or
violation of this Agreement shall be waived except in writing executed by the
party granting such waiver.


Law to Govern; Forum for Disputes.  This Agreement shall be governed by the laws
of the Commonwealth of Massachusetts without giving effect to the principle of
conflict of laws.  Each party acknowledges to the other that courts within the
City of Boston, Massachusetts shall be the sole and exclusive forum to
adjudicate any disputes arising under this agreement.


Cancellation.  This agreement may be cancelled by CHINATEL with seven days
written notice and that all prorated shares will be returned to CHINATEL upon
such cancellation.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.












By:           ____________________________
STRATEGIC PARTNERS CONSULTING, LLC












By:           ____________________________
CHINA TEL GROUP, INC.

 
-3-

--------------------------------------------------------------------------------

 

SCHEDULE A-1


PAYMENT FOR SERVICES
AND REIMBURSEMENT OF EXPENSES
 


A.      
For the services to be rendered and performed by STRATEGIC during the term of
the Agreement, CHINATEL agrees to pay to STRATEGIC, 2,300,000 shares
(Two-Million Three Hundred Thousand shares) of CHINA TEL GROUP, INC. restricted
common stock issued in two traunches, with the first traunch of 1,300,000 shares
to be received within 10 days of the signing of this agreement and the remaining
1,000,000 shares to be received within 45 days of the signing of this
agreement.  All shares issued will have Piggy-Back Rights of registration or
after any period applicable under Rule 144, CHINATEL will have an attorney issue
an opinion letter for the removal of the legend and release all stock transfer
instructions on such stock except as may be required under state or federal
securities laws.
   

B.      
STRATEGIC agrees that all expenses must be approved in advance by CHINA TEL and
that STRATEGIC may invoice CHINA TEL for those expenses upon and only with the
approval of CHINA TEL.













          By:         __________________________________
          STRATEGIC PARTNERS CONSULTING, LLC














                                                                                                   
By:        ___________________________________
CHINA TEL GROUP, INC..
 
 
 
-4-

--------------------------------------------------------------------------------

 